Exhibit 10.7

 

ARCH CAPITAL GROUP LTD.

 

Restricted Share Unit Agreement

 

THIS AGREEMENT, dated as of September 22, 2004, between Arch Capital Group Ltd.
(the “Company”), a Bermuda company, and Ralph E. Jones, III (the “Employee”).

 

WHEREAS, the Employee has been granted the following award as compensation for
services to be rendered; and the following terms reflect the Company’s 2002 Long
Term Incentive and Share Award Plan (the “Plan”);

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows.

 


1.                                       AWARD OF SHARE UNITS.  PURSUANT TO THE
PROVISIONS OF THE PLAN, THE TERMS OF WHICH ARE INCORPORATED HEREIN BY REFERENCE,
THE EMPLOYEE IS HEREBY AWARDED 6,000 RESTRICTED SHARE UNITS (THE “AWARD”),
SUBJECT TO THE TERMS AND CONDITIONS HEREIN SET FORTH.  CAPITALIZED TERMS USED
HEREIN AND NOT DEFINED SHALL HAVE THE MEANINGS SET FORTH IN THE PLAN.  IN THE
EVENT OF ANY CONFLICT BETWEEN THIS AGREEMENT AND THE PLAN, THE PLAN SHALL
CONTROL.


 


2.                                       TERMS AND CONDITIONS.  IT IS UNDERSTOOD
AND AGREED THAT THE AWARD OF RESTRICTED SHARE UNITS EVIDENCED HEREBY IS SUBJECT
TO THE FOLLOWING TERMS AND CONDITIONS:


 


(A)                                  VESTING OF AWARD.  SUBJECT TO SECTION 2(B)
BELOW AND THE OTHER TERMS AND CONDITIONS OF THIS AGREEMENT, THIS AWARD SHALL
BECOME VESTED IN THREE EQUAL ANNUAL INSTALLMENTS, COMMENCING ON THE DATE HEREOF
AND THEREAFTER ON THE FIRST AND SECOND ANNIVERSARIES THEREOF.  UNLESS OTHERWISE
PROVIDED BY THE COMPANY, ALL AMOUNTS RECEIVABLE IN CONNECTION WITH ANY
ADJUSTMENTS TO THE SHARES UNDER SECTION 4(C) OF THE PLAN OR SECTION 2(E) BELOW
SHALL BE SUBJECT TO THE VESTING SCHEDULE IN THIS SECTION 2(A).


 


(B)                                 TERMINATION OF SERVICE; FORFEITURE OF
UNVESTED SHARE UNITS.  IN THE EVENT THE EMPLOYEE CEASES TO BE AN EMPLOYEE OF THE
COMPANY PRIOR TO THE DATE THE RESTRICTED SHARE UNITS OTHERWISE BECOME VESTED (I)
DUE TO HIS OR HER DEATH OR PERMANENT DISABILITY (AS DEFINED IN THE COMPANY’S
INCENTIVE COMPENSATION PLAN) OR (II) DUE TO TERMINATION (A) BY THE COMPANY NOT
FOR CAUSE (AS DEFINED IN THE COMPANY’S INCENTIVE COMPENSATION PLAN) OR (B) BY
THE EMPLOYEE FOR GOOD REASON (AS DEFINED IN THE EMPLOYMENT AGREEMENT, DATED AS
OF JUNE 4, 2003, BETWEEN THE EMPLOYEE AND ARCH INSURANCE GROUP INC.), THE
RESTRICTED SHARE UNITS SHALL BECOME IMMEDIATELY VESTED IN FULL UPON SUCH
TERMINATION OF EMPLOYMENT.  IN THE EVENT OF TERMINATION OF EMPLOYMENT (OTHER
THAN BY THE COMPANY FOR CAUSE) AFTER THE ATTAINMENT OF RETIREMENT AGE (AS
DEFINED IN THE COMPANY’S INCENTIVE COMPENSATION PLAN), THE RESTRICTED

 

--------------------------------------------------------------------------------


 


SHARE UNITS SHALL CONTINUE TO VEST ON THE SCHEDULE SET FORTH IN SECTION 2(A)
ABOVE SO LONG AS THE EMPLOYEE DOES NOT ENGAGE IN ANY ACTIVITY IN COMPETITION
WITH ANY ACTIVITY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OTHER THAN SERVING
ON THE BOARD OF DIRECTORS (OR SIMILAR GOVERNING BODY) OF ANOTHER COMPANY OR AS A
CONSULTANT FOR NO MORE THAN 26 WEEKS PER CALENDAR YEAR (“COMPETITIVE
ACTIVITY”).  IN THE EVENT THE EMPLOYEE ENGAGES IN A COMPETITIVE ACTIVITY, ANY
UNVESTED RESTRICTED SHARE UNITS SHALL BE FORFEITED BY THE EMPLOYEE AND BECOME
THE PROPERTY OF THE COMPANY.  IF THE EMPLOYEE CEASES TO BE AN EMPLOYEE OF THE
COMPANY FOR ANY OTHER REASON PRIOR TO THE DATE THE RESTRICTED SHARE UNITS BECOME
VESTED, THE UNVESTED RESTRICTED SHARE UNITS SHALL BE FORFEITED BY THE EMPLOYEE
AND BECOME THE PROPERTY OF THE COMPANY.  FOR PURPOSES OF THIS AGREEMENT, SERVICE
WITH ANY OF THE COMPANY’S SUBSIDIARIES (AS DEFINED IN THE PLAN) SHALL BE
CONSIDERED TO BE SERVICE WITH THE COMPANY.


 


(C)                                  DISTRIBUTION OF SHARES.  AT THE TIME THE
EMPLOYEE CEASES TO BE AN EMPLOYEE OF THE COMPANY FOR ANY REASON, THE COMPANY
SHALL DISTRIBUTE TO THE EMPLOYEE (OR HIS OR HER HEIRS IN THE EVENT OF THE
EMPLOYEE’S DEATH) A NUMBER OF SHARES EQUAL TO THE NUMBER OF VESTED RESTRICTED
SHARE UNITS THEN HELD BY THE EMPLOYEE.


 


(D)                                 RIGHTS AND RESTRICTIONS.  THE RESTRICTED
SHARE UNITS SHALL NOT BE TRANSFERABLE, OTHER THAN PURSUANT TO WILL OR THE LAWS
OF DESCENT AND DISTRIBUTION.  PRIOR TO VESTING OF THE RESTRICTED SHARE UNITS AND
DELIVERY OF THE SHARES TO THE EMPLOYEE FOLLOWING HIS TERMINATION OF EMPLOYMENT,
THE EMPLOYEE SHALL NOT HAVE ANY RIGHTS OR PRIVILEGES OF A SHAREHOLDER AS TO THE
SHARES SUBJECT TO THE AWARD.  SPECIFICALLY, THE EMPLOYEE SHALL NOT HAVE THE
RIGHT TO RECEIVE DIVIDENDS OR THE RIGHT TO VOTE SUCH SHARES PRIOR TO VESTING OF
THE AWARD AND DELIVERY OF THE SHARES.


 


(E)                                  ADJUSTMENTS FOR RECAPITALIZATION AND
DIVIDENDS.  IN THE EVENT THAT, PRIOR TO THE DISTRIBUTION OF SHARES PURSUANT TO
SECTION 2(C) ABOVE, ANY DIVIDEND IN SHARES, RECAPITALIZATION, SHARE SPLIT,
REVERSE SPLIT, REORGANIZATION, MERGER, CONSOLIDATION, SPIN-OFF, COMBINATION,
REPURCHASE, OR SHARE EXCHANGE, OR OTHER SUCH CHANGE AFFECTS THE SHARES SUCH THAT
THEY ARE INCREASED OR DECREASED OR CHANGED INTO OR EXCHANGED FOR A DIFFERENT
NUMBER OR KIND OF SHARES, OTHER SECURITIES OF THE COMPANY OR OF ANOTHER
CORPORATION OR OTHER CONSIDERATION, THEN IN ORDER TO MAINTAIN THE PROPORTIONATE
INTEREST OF THE EMPLOYEE AND PRESERVE THE VALUE OF THE AWARD, THERE SHALL
AUTOMATICALLY BE SUBSTITUTED FOR EACH SHARE SUBJECT TO THE AWARD THE NUMBER AND
KIND OF SHARES, OTHER SECURITIES OR OTHER CONSIDERATION (INCLUDING CASH) INTO
WHICH EACH OUTSTANDING SHARE SHALL BE CHANGED OR FOR WHICH EACH SUCH SHARE SHALL
BE EXCHANGED.


 


(F)                                    DIVIDEND EQUIVALENTS.  AS OF EACH DATE ON
WHICH A CASH DIVIDEND IS PAID ON SHARES, THERE SHALL BE GRANTED TO THE EMPLOYEE
THAT NUMBER OF ADDITIONAL RESTRICTED SHARE UNITS (INCLUDING FRACTIONAL UNITS)
DETERMINED BY (I) MULTIPLYING THE AMOUNT OF SUCH DIVIDEND PER SHARE BY THE
NUMBER OF RESTRICTED SHARE UNITS HELD BY THE EMPLOYEE, AND (II) DIVIDING THE
TOTAL SO DETERMINED BY THE FAIR MARKET VALUE OF A SHARE ON THE DATE OF PAYMENT
OF SUCH CASH DIVIDEND.  THE RESTRICTED SHARE UNITS GRANTED PURSUANT TO THIS
SECTION 2(F) WILL HAVE THE SAME TERMS AND

 

2

--------------------------------------------------------------------------------


 


CONDITIONS (INCLUDING VESTING DATES) AS THE RESTRICTED SHARE UNITS WITH RESPECT
TO WHICH THEY ARE GRANTED.


 


(G)                                 NO RIGHT TO CONTINUED EMPLOYMENT.  THIS
AWARD SHALL NOT CONFER UPON THE EMPLOYEE ANY RIGHT WITH RESPECT TO CONTINUANCE
OF EMPLOYMENT BY THE COMPANY NOR SHALL THIS AWARD INTERFERE WITH THE RIGHT OF
THE COMPANY TO TERMINATE THE EMPLOYEE’S EMPLOYMENT AT ANY TIME.


 


3.                                       TRANSFER OF SHARES.  THE SHARES
DELIVERED HEREUNDER, OR ANY INTEREST THEREIN, MAY BE SOLD, ASSIGNED, PLEDGED,
HYPOTHECATED, ENCUMBERED, OR TRANSFERRED OR DISPOSED OF IN ANY OTHER MANNER, IN
WHOLE OR IN PART, ONLY IN COMPLIANCE WITH THE TERMS, CONDITIONS AND RESTRICTIONS
AS SET FORTH IN THE GOVERNING INSTRUMENTS OF THE COMPANY, APPLICABLE UNITED
STATES FEDERAL AND STATE SECURITIES LAWS OR ANY OTHER APPLICABLE LAWS OR
REGULATIONS AND THE TERMS AND CONDITIONS HEREOF.


 


4.                                       EXPENSES OF ISSUANCE OF SHARES.  THE
ISSUANCE OF STOCK CERTIFICATES HEREUNDER SHALL BE WITHOUT CHARGE TO THE
EMPLOYEE.  THE COMPANY SHALL PAY, AND INDEMNIFY THE EMPLOYEE FROM AND AGAINST
ANY ISSUANCE, STAMP OR DOCUMENTARY TAXES (OTHER THAN TRANSFER TAXES) OR CHARGES
IMPOSED BY ANY GOVERNMENTAL BODY, AGENCY OR OFFICIAL (OTHER THAN INCOME TAXES)
OR BY REASON OF THE ISSUANCE OF SHARES.


 


5.                                       WITHHOLDING.  THE EMPLOYEE SHALL PAY TO
THE COMPANY OR MAKE ARRANGEMENTS SATISFACTORY TO THE COMMITTEE REGARDING PAYMENT
OF ANY FEDERAL, STATE OR LOCAL TAXES OF ANY KIND REQUIRED BY LAW TO BE WITHHELD
WITH RESPECT TO THE AWARD AND THE COMPANY SHALL, TO THE EXTENT PERMITTED OR
REQUIRED BY LAW, HAVE THE RIGHT TO DEDUCT FROM ANY PAYMENT OF ANY KIND OTHERWISE
DUE TO THE EMPLOYEE, FEDERAL, STATE AND LOCAL TAXES OF ANY KIND REQUIRED BY LAW
TO BE WITHHELD.


 


6.                                       REFERENCES.  REFERENCES HEREIN TO
RIGHTS AND OBLIGATIONS OF THE EMPLOYEE SHALL APPLY, WHERE APPROPRIATE, TO THE
EMPLOYEE’S LEGAL REPRESENTATIVE OR ESTATE WITHOUT REGARD TO WHETHER SPECIFIC
REFERENCE TO SUCH LEGAL REPRESENTATIVE OR ESTATE IS CONTAINED IN A PARTICULAR
PROVISION OF THIS AGREEMENT.


 


7.                                       NOTICES.  ANY NOTICE REQUIRED OR
PERMITTED TO BE GIVEN UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN GIVEN WHEN DELIVERED PERSONALLY OR BY COURIER, OR SENT BY
CERTIFIED OR REGISTERED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, DULY
ADDRESSED TO THE PARTY CONCERNED AT THE ADDRESS INDICATED BELOW OR TO SUCH
CHANGED ADDRESS AS SUCH PARTY MAY SUBSEQUENTLY BY SIMILAR PROCESS GIVE NOTICE
OF:

 

3

--------------------------------------------------------------------------------


 

If to the Company:

 

Arch Capital Group Ltd.
Wessex House, 4th Floor
45 Reid Street
Hamilton HM 12 Bermuda
Attn.: Secretary

 

If to the Employee:

 

To the last address delivered to the Company by the
Employee in the manner set forth herein.

 


8.                                       GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF NEW YORK, WITHOUT
GIVING EFFECT TO PRINCIPLES OF CONFLICT OF LAWS.


 


9.                                       ENTIRE AGREEMENT.  THIS AGREEMENT AND
THE PLAN CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES RELATING TO THE
SUBJECT MATTER HEREOF, AND ANY PREVIOUS AGREEMENT OR UNDERSTANDING AMONG THE
PARTIES WITH RESPECT THERETO IS SUPERSEDED BY THIS AGREEMENT AND THE PLAN.


 


10.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN TWO COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.

 

4

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, THE UNDERSIGNED HAVE EXECUTED THIS AGREEMENT AS OF THE DATE
FIRST ABOVE WRITTEN.

 

 

ARCH CAPITAL GROUP LTD.

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Ralph E. Jones, III

 

5

--------------------------------------------------------------------------------